Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 1 of 16 PageID #: 106




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

      ARCH CHEMICALS, INC.                                     )
                                                               )
                                Plaintiff,                     )
                                                               )
      V.                                                       ) C.A. No. 18-2037-LPS
                                                               )
      THE SHERWIN-WILLIAMS COMP ANY and                        )
      THE VALSPAR CORPORATION,                                 )
                                                               )
                                Defendant.                     )

                                ~ SCHEDULING ORDER

           This \ r : :y of July, 2019, the Court having consulted with the parties' attorneys and

 received a joint proposed scheduling order, and the parties having determined after discussion

 that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

 arbitration;




              IT IS HEREBY ORDERED that:

                1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard.

     Unless otherwise agreed to by the parties, the parties shall make their initial disclosures

     pursuant to Federal Rule of Civil Procedure 26(a)(l) within five (5) days of the date of

     this Order. If they have not already done so, the parties are to review the Court's Default

     Standard for Discovery, Including Discovery of Electronically Stored Information

     ("ESI") (which is posted at http: //www.ded.uscourts.gov; see Other Resources, Default

     Standards for Dis, and is incorporated hereby by reference).




     RLFI 21300910v.l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 2 of 16 PageID #: 107




             2.         Joinder of Other Parties and Amendment of Pleadings. All motions to join

    other parties, and to amend or supplement the pleadings, shall be filed on or before

    November 29, 2019.

              3.        Application to Court for Protective Order. Should counsel find it will be

    necessary to apply to the Court for a protective order specifying terms and conditions for

    the disclosure of confidential information, counsel should confer and attempt to reach an

    agreement on a proposed form of order and submit it to the Court within ten (10) days

    from the date of this Order. Should counsel be unable to reach an agreement on a

    proposed form of order, counsel must follow the provisions of Paragraph 8(g) below.

             Any proposed protective order must include the following paragraph:

                        Other Proceedings. By entering this order and limiting
                        the disclosure of information in this case, the Court does
                        not intend to preclude another court from finding that
                        information may be relevant and subject to disclosure in
                        another case. Any person or party subject to this order
                        who becomes subject to a motion to disclosure another
                        party' s information designated "confidential" [the parties
                        should list any other level of designation, such as "highly
                        confidential," which may be provided for in the
                        protective order] pursuant to this order shall promptly
                        notify that party of the motion so that the party may have
                        an opportunity to appear and be heard on whether that
                        information should be disclosed.

             4.         Papers Filed Under Seal. In accordance with section G of the

    Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

    version of any sealed document shall be filed electronically within seven (7) days of the

    filing of the sealed document.

             Should any party intend to request to seal or redact all or any portion of a

    transcript of a court proceeding (including a teleconference), such party should expressly


                                                      2

    RLFI 213009 10v.l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 3 of 16 PageID #: 108




    note that intent at the start of the court proceeding. Should the party subsequently choose

    to make a request for sealing or redaction, it must, promptly after the completion of the

    transcript, file with the Court a motion for sealing/redaction, and include as attachments

    (1) a copy of the complete transcript highlighted so the Court can easily identify and read

    the text proposed to be sealed/redacted, and (2) a copy of the proposed redacted/sealed

    transcript. With their request, the party seeking redactions must demonstrate why there is

    good cause for the redactions and why disclosure of the redacted material would work a

    clearly defined and serious injury to the party seeking redaction.

             5.        Courtesy Copies. Other than with respect to "discovery matters," which

    are governed by paragraph 8(g), and the final pretrial order, which is governed by

    paragraph 20, the parties shall provide to the Court two (2) courtesy copies of all briefs

    and one ( l) courtesy copy of any other document filed in support of any briefs (i.e.,

    appendices, exhibits, declarations, affidavits etc.). This provision applies to papers filed

    under seal.

             6.        ADR Process. This matter is referred to a magistrate judge to explore the

    possibility of alternative dispute resolution.

             7.        Disclosures. Absent agreement among the parties, and approval of the

    Court:

                       a.     By July 10, 2019, Plaintiff shall identify the accused product(s),

    including accused methods and systems, and its damages model, as well as the asserted

    claims of the asserted patent(s) that the accused product(s) allegedly infringe(s). Plaintiff

    shall also produce the file history for each asserted patent.




                                                     3

    RLFI 21300910v.l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 4 of 16 PageID #: 109




                        b.     By July 24, 2019, Defendant shall produce core technical

    documents related to the accused product(s), sufficient to show how the accused

    product(s) work(s), including but not limited to non-publicly available operation manuals,

    product literature, schematics, and specifications. Defendant shall also produce sales

    figures for the accused product(s).

                        c.     By August 7, 2019, Plaintiff shall produce an initial claim chart

    relating each known accused product to the asserted claims each such product allegedly

    infringes.

                        d.     By September 7, 2019, Defendant shall produce its initial

    invalidity contentions for each asserted claim, as well as the known related invalidating

    references.

                        e.     By June 26, 2020, Plaintiff shall provide final infringement

    contentions.

                        f.     By July 10, 2020, Defendant shall provide final invalidity

    contentions.

              8.        Discovery. Unless otherwise ordered by the Court, the limitations on

    discovery set forth in Local Rule 26.1 shall be strictly observed.

                        a.     Discovery Cut Off. All fact discovery in this case shall be initiated

    so that it will be complete on or before July 10, 2020.

                        b.     Document Production. Document production shall be substantially

    complete by May 15, 2020.

                        c.     Requests for Admission. A maximum of 40 requests for admission

    are permitted for each side.


                                                     4

    RLF l 21300910v.l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 5 of 16 PageID #: 110




                           d.      Interrogatories.

                                   i.       A maximum of 25 interrogatories, including contention

                           interrogatories, are permitted for each side.

                                   ii.      The Court encourages the parties to serve and respond to

                           contention interrogatories early in the case. In the absence of agreement

                           among the parties, contention interrogatories, if filed, shall first be

                           addressed by the party with the burden of proof. The adequacy of all

                           interrogatory answers shall be judged by the level of detail each party

                           provides; i.e., the more detail a party provides, the more detail a party

                           shall receive.

                           e.      Depositions.

                                   1.       Limitation on Hours for Deposition Discovery. Each side

                           is limited to a total of 40 hours of taking testimony by deposition upon

                           oral examination.

                                   n.       Location of Depositions. Any party or representative

                           (officer, director, or managing agent) of a party filing a civil action in this

                           district court must ordinarily be required, upon request, to submit to a

                           deposition at a place designated within this district. Exceptions to this

                           general rule may be made by order of the Court. A defendant who

                           becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be

                           considered as having filed an action in this Court for the purpose of this

                           provision.

                           f.      Disclosure of Expert Testimony.


                                                          5
    RLF l 213009 10v . l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 6 of 16 PageID #: 111




                               1.      Expert Reports. For the party who has the initial burden of

                        proof on the subject matter, the initial Federal Rule 26(a)(2) disclosure of

                        expert testimony is due on or before August 7, 2020. The supplemental

                        disclosure to contradict or rebut evidence on the same matter identified by

                        another party is due on or before September 11, 2020. Reply expert

                        reports from the party with the initial burden of proof are due on or before

                        September 25, 2020. No other expert reports will be permitted without

                        either the consent of all parties or leave of the Court. Along with the

                        submissions of the expert reports, the parties shall advise of the dates and

                        times of their experts ' availability for deposition. Expert depositions shall

                        be completed by October 30, 2020.

                               ii.     Expert Report Supplementation. The parties agree they

                        will not permit expert declarations to be filed in connection with motions

                        briefing (including case-dispositive motions).

                               iii.    Objections to Expert Testimony. To the extent any

                        objection to expert testimony is made pursuant to the principles announced

                        in Daubert v. Merrell Dow Phann. , Inc., 509 U.S. 579 (1993), as

                        incorporated in Federal Rule of Evidence 702, it shall be made by motion

                        no later than the deadline for dispositive motions set forth herein, unless

                        otherwise ordered by the Court. Briefing on such motions is subject to the

                        page limits set out in connection with briefing of case dispositive motions.

                        g.     Discovery Matters and Disputes Relating to Protective Orders.




                                                      6

    RLFI 2130091 0v.l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 7 of 16 PageID #: 112




                                1.      Any discovery motion filed without first complying with

                         the following procedures will be denied without prejudice to renew

                         pursuant to these procedures.

                                ii.     Should counsel find, after good faith efforts - including

                         verbal communication among Delaware and Lead Counsel for all parties

                         to the dispute - that they are unable to resolve a discovery matter or a

                         dispute relating to a protective order, the parties involved in the discovery

                         matter or protective order dispute shall submit a joint letter in substantially

                         the following form :

                         Dear Judge Stark:

                                The parties in the above-
                         referenced matter write to request the
                         scheduling of a discovery
                         teleconference.

                                 The following attorneys,
                         including at least one Delaware
                         Counsel and at least one Lead Counsel
                         per party, participated in a verbal meet-
                         and-confer (in person and/or by
                         telephone) on the following date(s) :


                         Delaware Counsel: - - - - - -

                         Lead Counsel: - - - - - - - -

                                 The disputes requiring judicial
                         attention are listed below:

                         (provide here a non-argumentative list
                         of disputes requiring judicial attention]

                                 111.   On a date to be set by separate order, generally not less

                         than forty-eight (48) hours prior to the conference, the party seeking relief

                                                         7

    RLFI 21 300910v. l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 8 of 16 PageID #: 113




                       shall file with the Court a letter, not to exceed three (3) pages, outlining

                       the issues in dispute and its position on those issues. On a date to be set

                       by separate order, but generally not less than twenty-four (24) hours prior

                       to the conference, any party opposition the application for relief may file a

                       letter, not to exceed three (3) pages, outlining that party's reasons for its

                       opposition.

                              iv.     Each party shall submit two (2) courtesy copies of its

                       discovery letter and any attachments.

                              v.      Should the Court find further briefing necessary upon

                       conclusion of the telephone conference, the Court will order it.

                       Alternatively, the Court may choose to resolve the dispute prior to the

                       telephone conference and will, in that event, cancel the conference.

             9.        Motions to Amend.

                       a.      Any motion to amend (including a motion for leave to amend) a

    pleading shall NOT be accompanied by an opening brief but shall, instead, be

    accompanied by a letter, not to exceed three (3) pages, describing the basis for the

    requested relief, and shall attach the proposed amended pleading as well as a "blackline"

    comparison to the prior pleading.

                       b.     Within seven (7) days after the filing of a motion in compliance

    with this Order, any party opposing such a motion shall file a responsive letter, not to

    exceed five (5) pages.




                                                      8

    RLFI 213009l0v.l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 9 of 16 PageID #: 114




                       c.     Within three (3) days thereafter, the moving party may file a reply

    letter, not to exceed two (2) pages, and, by this same date, the parties shall file a letter

    requesting a teleconference to address the motion to amend.

             10.       Motions to Strike.

                       a.     Any motion to strike any pleading or other document shall NOT

    be accompanied by an opening brief but shall, instead, be accompanied by a letter, not to

    exceed three (3) pages, describing the basis for the requested relief, and shall attach the

    document to be stricken.

                       b.     Within seven (7) days after the filing of a motion in compliance

    with this Order, any party opposing such a motion shall file a responsive letter, not to

    exceed five (5) pages.

                       c.     Within three (3) days thereafter, the moving party may file a reply

    letter, not to exceed two (2) pages, and, by this same date, the parties shall file a letter

    requesting a teleconference to address the motion to strike.

             11.       Motions to Stay.


    p~
                       a.     Any




    Asserted Patents.




                                                    9

    RLFI 21300910v.l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 10 of 16 PageID #: 115




                        a.     Any motion to stay the case pending inter partes review

    proceedings before the U.S. Patent and Trademark Office shall NOT be accompanied by

    an opening brief but shall, instead, be accompanied by a letter, not to exceed three (3)

    pages, describing the basis for the requested stay, and shall attach the petition(s) for inter

    parties review. The parties shall file any motions to stay the case pending inter partes

    review proceedings within fourteen ( 14) days of the Defendant filing a petition for inter

    partes review as to any of the Asserted Patents.

                        b.     Within seven (7) days after the filing of a motion in compliance

    with this Order, any party opposing such a motion may file a responsive letter, not to

    exceed five (5) pages.

                        c.     Within three (3) days thereafter, the moving party may file a reply

    letter, not to exceed two (2) pages, and, by this same date, the parties shall file a letter

    requesting a teleconference to address the motion to stay.

              12.       Tutorial Describing the Technology and Matters in issue. Unless

    otherwise ordered by the Court, the parties shall provide the Court, no later than the date

    on which their opening claim construction briefs are due, a tutorial on the technology at

    issue. In that regard, the parties may separately or jointly submit a DVD of not more than

    thirty (30) minutes. The tutorial should focus on the technology in issue and should not

    be used for argument. The parties may choose to file their tutorial(s) under seal, subject

    to any protective order in effect. Each party may comment, in writing (in no more than




    1
     Defendant anticipates filing one or more petitions for inter partes review by August 15,
    2019.
                                               10

    RLF I 213009l0v.1
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 11 of 16 PageID #: 116




    five (5) pages) on the opposing party' s tutorial. Any such comment shall be filed no later

    than the date on which the answering claim construction briefs are due. As to the format

    selected, the parties should confirm the Court' s technical abilities to access the

     information contained in the tutorial (currently best are "mpeg" or "quicktime").

              13.        Claim Construction Issue Identification. On October 30, 2019, the parties

    shall exchange a list of those claim term(s)/phrase(s) that they believe need construction

    and their proposed claim construction of those term(s)/phrase(s). This document will not

    be filed with the Court. Subsequent to exchanging that list, the parties will meet and

    confer to prepare a Joint Claim Construction Chart to be submitted on November 29,

    2019. The parties' Joint Claim Construction Chart should identify for the Court the

    term(s)/phrase(s) of the claim(s) in issue, and should include each party's proposed

    construction of the disputed claim language with citation(s) only to the intrinsic evidence

     in support of their respective proposed constructions. A copy of the patent(s) in issue as

    well as those portions of the intrinsic record relief upon shall be submitted with this Joint

    Claim Construction Chart. In this joint submission, the parties shall not provide

    argument.

              14.        Claim Construction Briefing. The parties shall contemporaneously submit

     initial briefs on claim construction issues on January 17, 2020. The parties'

    answering/responsive briefs shall be contemporaneously submitted on February 17, 2020.

    No reply briefs or supplemental papers on claim construction shall be submitted without

     leave of the Court. Local Rule 7 .1.3(4) shall control the page limitations for initial

    (opening) and responsive ( answering) briefs.




                                                     11

    RLF I 2 1300910v.1
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 12 of 16 PageID #: 117




                                                                                          l3
             15.        Hearing on Claim Construction. Beginning at 9:00 a.m. on March )(

    2020, the Court will hear argument on claim construction. The parties shall notify the

    Court, by joint letter submission, no later than the date on which their answering claim

    construction briefs are due: (i) whether they request leave to present testimony at the

    hearing; and (ii) the amount of time they are requesting be allocated to them for the

    hearing.

             Provided that the parties comply with all portions of this Scheduling Order, and

    any other orders of the Court, the parties should anticipate that the Court will issue its

    claim construction order within sixty (60) days of the conclusion of the claim

    construction hearing. If the court is unable to meet this goal, it will advise the parties no

     later than sixty (60) days after the conclusion of the claim construction hearing.

             16.        Interim Status Report. On February 4, 2020, counsel shall submit a joint

     letter to the Court with an interim report on the nature of the matters in issue and the

     progress of discovery to date. Thereafter, if the Court deems it necessary, it will schedule

    a status conference.

             17.        Supplementation. Absent agreement among the parties, and approval of

    the Court, no later than July 24, 2020, the parties must finally supplement, inter alia, the

     identification of all accused products and of all invalidity references.

             18.        Case Dispositive Motions. All case dispositive motions, an opening brief,

    and affidavits, if any, in support of the motion shall be served and filed on or before

    December 4, 2020 . Briefing will be presented pursuant to the Court' s Local Rules, as

    modified by this Order.




                                                    12

    RLFI 213009 10v.1
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 13 of 16 PageID #: 118




                        a.     No early motions without leave. No case dispositive motion under

    Rule 56 may be filed more than ten (10) days before the above date without leave of the

    Court.

                        b.     Page limits combined with Daubert motion page limits. Each party

    is permitted to file as many case dispositive motions as desired; provided, however, that

    each SIDE will be limited to a combined total of 40 pages for all opening briefs, a

    combined total of 40 pages for all answering briefs, and a combined total of 20 pages for

    all rely briefs regardless of the number of case dispositive motions that are filed . In the

    event that a party files, in addition to a case dispositive motion, a Daubert motion to

    exclude or preclude all or any portion of an expert' s testimony, the total amount of pages

    permitted for all case dispositive and Daubert motions shall be increased to 50 pages for

    all opening briefs, 50 pages for all answering briefs, and 25 pages for all reply briefs for

    each SIDE2

                        c.     Hearing. The Court will hear argument on all pending case
                                                        ~'3
    dispositive and Daubert motions on March             )d', 2021 beginning at 9:00 a.m. Subject to
    further order of the Court, each side will be allocated a total of forty-five (45) minutes to

    present its argument on all pending motions.

              19.       Applications by Motion. Except as otherwise specified herein, any

    application to the Court shall be by written motion filed with the Clerk. Any non-

    dispositive motion should contain the statement required by Local Rule 7 .1.1.




    2
     The parties must work together to ensure that the Court receives no more than a total of 250 pages (i.e.,
    50 + 50 + 25 regarding one side ' s motions, and 50 + 50 + 25 regarding the other side ' s motions) of briefing
    on all case dispositive motions and Daubert motions that are covered by this scheduling order and any other
    scheduling order entered in any related case that is proceeding on a consolidated or coordinated pretrial
    schedule.
                                                          13

    RLFI 213009 10v.l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 14 of 16 PageID #: 119




                                                        Y,
              20.        Pretrial Conference. On June   M, 2021, the Court will hold a pretrial
    conference in Court with counsel beginning at 9:00 a.m. Unless otherwise ordered by the

    Court, the parties should assume that filing the pretrial order satisfies the pretrial

    disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall file

    with the Court the joint proposed final pretrial order with the information required by the

    form of Revised Final Pretrial Order - Patent, which can be found on the Court' s website
                                                M~y 2~,
    (www.ded.uscourts.gov), on or before        ~          2021. Unless otherwise ordered by the

    Court, the parties shall comply with the tirneframes set forth in Local Rule 16.3(d)(l)-(3)

    for the preparation of the joint proposed final pretrial order.

              The parties shall provide the Court two (2) courtesy copies of the joint proposed

    final pretrial order and all attachments.

              As noted in the Revised Final Pretrial Order - Patent, the parties shall include in

    their joint proposed final pretrial order, among other things:

                         a.     a request for a specific number of hours for their trial

    presentations, as well as a requested number of days, based on the assumption that in a

    typical jury trial day (in which there is not jury selection, jury instruction, or

    deliberations), there will be 5 ½ to 6 ½ hours of trial time, and in a typical bench trial day

    there will be 6 to 7 hours of trial time;

                         b.     their position as to whether the Court should allow objections to

    efforts to impeach a witness with prior testimony, including objections based on lack of

    completeness and/or lack of inconsistency;

                         c.     their position as to whether the Court should rule at trial on

    objections to expert testimony as beyond the scope of prior expert disclosures, taking


                                                      14

    RLFI 21 3009 10v.l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 15 of 16 PageID #: 120




    time from the parties ' trial presentation to argue and decide such objections, or defer

    ruling on all such objections unless renewed in writing following trial, subject to the

    proviso that a party prevailing on such post-trial objection will be entitled to have all of

    its costs associated with a new trial paid for by the party that elicited the improper expert

    testimony at the earlier trial; and

                          d.     their position as to how to make motions for judgment as a matter

    of law, whether it be immediately at the appropriate point during trial or at a subsequent

    break, whether the jury should be in or out of the courtroom, and whether such motions

    may be supplemented in writing.

               21.        Motions in Limine. Motions in limine shall not be separately filed. All in

    limine requests and responses thereto shall be set forth in the proposed pretrial order.

    Each SIDE shall be limited to three (3) in limine requests, unless otherwise permitted by

    the Court. The in limine request and any response shall contain the authorities relied

    upon; each in limine request may be supported by a maximum of three (3) pages of

    argument and may be opposed by a maximum of three (3) pages of argument, and the

    side making the in limine request may add a maximum of one (1) additional page in reply

    in support of its request. If more than one party is supporting or opposing an in limine

    request, such support or opposition shall be combined in a single three (3) page

    submission (and, if the moving party, a single one (1) page reply), unless otherwise

    ordered by the Court. No separate briefing shall be submitted on in limine requests,

    unless otherwise permitted by the Court.

               22.        Jury Instructions, Vair Dire, and Special Verdict Forms. Where a case is

    to be tried to a jury, pursuant to Local Rules 4 7 and 51 the parties should file (i) proposed


                                                      15

    RLF I 21300910v . l
Case 1:18-cv-02037-LPS Document 20 Filed 07/15/19 Page 16 of 16 PageID #: 121




    voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special

    verdict forms three (3) business days before the final pretrial conference. This

    submission shall be accompanied by a courtesy copy containing electronic files of these

    documents, in WordPerfect or Microsoft Word format, which may be submitted by email

    to Judge Stark' s staff.
                                                                    -:s"'"''/
               23.         Trial. This matter is scheduled for a 5 da~ trial beginning at 9:30 a.m . on
            (Lf                                                        \
    June ,if, 2021, with the subsequent trial days beginning at 9:00 a.m. Until the case is

    submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m.

    The trial will be timed, as counsel will be allocated a total number of hours in which to

    present their respective cases.

                  24.      Judgment on Verdict and Post-Trial Status Report. Within seven (7) days

    after a jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a

    form of order to enter judgment on the verdict. At the same time, the parties shall submit

    a joint status report, indicating among other things, how the case should proceed and

     listing any post-trial motions each party intends to file.

                  25.      Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are

     limited to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10

     pages of reply briefs relating to any post-trial motions filed by that side, no matter how

    many such motions are filed.




                                                         16

     RLFl 2130091 0v . l
